—Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mullen, J.), rendered March 16, 1993, convicting him of sexual abuse in the first degree (four counts), sodomy in the first degree (two counts), rape in the first degree (two counts), and endangering the welfare of a child (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*402The defendant’s contention that the Supreme Court erred in allowing the complainant, who was then eight years old, to give sworn testimony is without merit (see, People v Nisoff, 36 NY2d 560; People v Atkins, 241 AD2d 459, 460).
The Supreme Court erred in receiving the testimony of a Child Protective Services employee regarding statements the complainant made to him during an interview, since those statements constituted hearsay (see, People v Painter, 221 AD2d 481, 482). However, the complainant’s testimony, coupled with other corroborating evidence, constituted overwhelming evidence of the defendant’s guilt. Thus, the improper admission of the challenged testimony was harmless error (see, People v Crimmins, 36 NY2d 230, 241-242).
The defendant’s remaining contentions are unpreserved for appellate review, without merit, or do not require reversal. S. Miller, J. P., O’Brien, McGinity and Smith, JJ., concur.